204 F.2d 695
Clyde F. WAERS, as Officer-in-Charge, Sub-Region 30 of the National Labor Relations Board,v.AMALGAMATED MEAT CUTTERS AND BUTCHER WORKMEN OF NORTH AMERICA, LOCAL UNION NO. 641.
No. 4642.
United States Court of Appeals Tenth Circuit.
April 20, 1953.

Appeal from the United States District Court for the District of Colorado.
David P. Findling, Associate General Counsel, and A. Norman Somers, Asst. General Counsel, National Labor Relations Board, Washington, D. C., for appellant.
Philip Hornbein, Jr., Denver, Colo., for appellee.
Before PHILLIPS, Chief Judge, and BRATTON and HUXMAN, Circuit Judges.
PER CURIAM.


1
Appeal dismissed on motion of appellant.